Citation Nr: 1044401	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  09-44 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from February 1953 to February 1957.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the Veteran's claims of entitlement to 
service connection for bilateral hearing loss, tinnitus, and a 
right leg disability.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of the Veteran's entitlement to service connection for 
hearing loss and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The weight of the competent evidence of record does not 
demonstrate that the Veteran has a right leg disability.


CONCLUSION OF LAW

In the absence of a current disability, the criteria for service 
connection for a right leg disability have not been met.  38 
U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the present case, correspondence dated February 2009 satisfied 
the duty to notify provisions under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO 
notified the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  In that same correspondence, the RO 
additionally notified the Veteran of the process by which initial 
disability ratings and effective dates are established.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records 
have been associated with the claims file.  All identified and 
available treatment records have been secured, which include, in 
this case, only a VA examination from June 2006.  The Veteran was 
advised in June 2009 that VA would assist him with obtaining 
relevant records from any Federal agency, including records from 
the military and VA Medical Centers.  With respect to private 
treatment records, the February 2009 letter informed the Veteran 
that VA would make reasonable efforts to obtain non-Federal 
evidence.  Included with the letter were copies of VA Form 21-
4142, Authorization and Consent to Release Information.

The June 2009 letter further emphasized: "[i]f the evidence is 
not in your possession, you must give us enough information about 
the evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give it 
to us, asks for a fee to provide it, or VA otherwise cannot get 
the evidence, we will notify you. It is your responsibility to 
make sure we receive all requested records that are not in the 
possession of a Federal department or agency." [Emphasis as in 
the original letter.]

The Veteran was afforded a VA medical examination for his 
bilateral hearing loss and tinnitus in June 2009.  The Veteran 
was not afforded a VA medical examination for his right leg pain 
because no such examination is necessary.  38 C.F.R. § 
3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As will be explained in detail below, the evidence is 
against a finding that the Veteran has a right leg disability.  
Without evidence of a current disability that is related to his 
military service, an examination is not warranted.

The facts of this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held that 
VA erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus.  Significantly, in this case, there is no 
objective evidence of record that establishes or suggests that 
the Veteran has sought any treatment since his discharge from 
service over fifty years ago for his claimed right leg 
disability.

On his VA Form 9, the Veteran requested a hearing before a 
Veterans Law Judge.  A Travel Board hearing was scheduled for the 
Veteran in August 2010.  The Veteran failed to appear for that 
hearing.  A postponement was not requested or granted. The 
Veteran has not asserted any good cause for missing the hearing 
or requested that it be re-scheduled. Under these circumstances, 
the pertinent regulations consider the hearing request to have 
been withdrawn.  38 C.F.R. § 20.704 (2010).

Thus, the duties to notify and assist have been met.

Analysis

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131.  In the absence of medical evidence or 
persuasive probative lay evidence showing the Veteran has the 
condition alleged, service connection is not warranted.  The case 
law is well-settled on this point.  In order for a claimant to be 
granted service connection for a claimed disability, there must 
be evidence of a current disability.  See Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (noting that service connection is limited to cases in 
which the service incident has resulted in a disability, and in 
the absence of proof of a present disability, there can be no 
valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992) (stating that service connection claim must be 
accompanied by evidence establishing the claimant currently has 
the claimed disability).

In January 2009, the Veteran filed a claim for service connection 
for a right leg disability, claimed as right leg problems.  In a 
February 2009 letter, VA asked the Veteran to identify evidence 
in support of the claim for a right leg disability.  The Veteran 
provided no lay or medical evidence to support his claim that a 
current right leg condition exists.  The Veteran has been 
afforded ample opportunity to present medical evidence in support 
of his claim and has failed to do so.  See 38 U.S.C.A. § 5107(a) 
(it is the claimant's responsibility to support a claim for VA 
benefits).

The Veteran's service records indicate that the Veteran first 
experienced pain in his right hip and leg before his military 
service, first in 1949, with the pain later aggravated by a 1951 
event described variously in the service record and claim file as 
"being bumped while riding in the back of a truck," "a fall 
from a boxcar," and "being thrown from the back of a truck."  
In March 1955, the Veteran received a physical examination in 
response to his complaints of hip and leg pain which revealed no 
disease in the right hip joint.  An April 1955 examination 
diagnosed the Veteran with a chronic lumbo sacral sprain, and the 
Veteran received a permanent P3 profile.  The Veteran's January 
1957 service discharge examination noted that the Veteran's past 
medical work-up revealed no disease associated with the Veteran's 
claimed symptoms.  Physical examination at the time of the 
Veteran's service discharge revealed normal findings with respect 
to his lower extremities.  The claims file contains no medical 
records regarding the Veteran's right leg condition after this 
1957 record.   The Veteran himself provides only scant lay 
evidence in support of his contention of a right leg disability, 
namely, in his claim, in which he notes that he has "right leg 
problems."  The record is silent as to any further lay evidence 
regarding his leg condition.

The Veteran, as a lay person, is competent to note that he has 
experienced such problems.  See Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994) (the Veteran as a lay person is competent to report 
information of which he has personal knowledge, i.e., information 
that he can gather through his senses).  Further, under certain 
circumstances, lay statements may support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Competency of evidence differs, however, from the weight and 
credibility assigned to evidence.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination that 
addresses the probative value of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, it 
does not affect competency to testify").  In determining whether 
statements submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board therefore notes that while the Veteran's report of 
problems with his right leg is competent, the Board nonetheless 
finds it not to be credible.  The Veteran has not alleged any 
specific current symptoms associated with his right leg, nor has 
he offered any VA or private medical records in support of the 
claim.  In the absence of any probative evidence of a current 
right leg condition, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (service connection cannot be granted 
if the claimed disability does not exist).  A preponderance of 
the evidence is against the claim, and the benefit sought on 
appeal is accordingly denied.

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue. That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).




ORDER

Service connection for a right leg disability is denied.


REMAND

The Board finds that additional development is warranted with 
respect to the Veteran's claims for a bilateral hearing loss 
disability and tinnitus.

The Veteran was afforded a VA examination in June 2009.  
Following a review of the Veteran's claims file and after 
conducting an audiologic examination, the examiner rendered an 
opinion in which she stated that she could not address the 
etiology of the Veteran's hearing loss or tinnitus without 
resorting to mere speculation.  

Once VA undertakes the effort to provide an examination for a 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. 
App. 46 (2007); cf. Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  The Court has held that "a medical opinion . . . must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions."  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also 
indicated that in evaluating the medical opinion evidence, (1) 
the testimony is based upon sufficient facts or data; (2) the 
testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods 
reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).

In addition, the Court recently stated that before the Board can 
rely on an examiner's conclusion that an etiological opinion 
would be speculative, the examiner must explain the basis for 
such an opinion or the basis must otherwise be apparent in the 
Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 
382 (2010) (while VA need not "proceed through multiple 
iterations of repetitive medical examinations until it obtains a 
conclusive opinion or formally declares that further examinations 
would be futile," it must be clear "that the examiner has not 
invoked the phrase 'without resort to mere speculation' as a 
substitute for the full consideration of all pertinent and 
available medical facts to which a claimant is entitled.)

The Board acknowledges that there are cases when an examiner is 
unable to render a medical opinion due to limits to the most 
current medical knowledge.  In the present case, however, it is 
unclear to the Board why the examiner was unable to render an 
opinion regarding the Veteran's hearing loss and tinnitus without 
resorting to speculation.  The examiner has access to the 
Veteran's reported pre- and post-service noise exposure, service 
treatment records, and current audiological readings.  This 
information should allow the examiner to render an opinion as to 
whether it is at least as likely as not (i.e. a 50 percent 
probability or better) that any hearing loss and tinnitus is due 
to or the result of the Veteran's active military service.  As 
such, clarification is necessary prior to further consideration 
of these matters by the Board.

Additionally, during the June 2009 audiological examination, the 
Veteran identified an ear, nose, and throat physician, Dr. R.C., 
who previously treated him for issues related to his hearing.  
Because VA is on notice that there are records that may be 
applicable to the Veteran's claims and because these records may 
be of use in deciding the claims, these records are relevant and 
attempts to obtain these records should be made.  38 C.F.R. § 
3.159(c) (2010).  On remand, the Veteran should be requested to 
provide a release for VA to obtain any outstanding treatment 
records.  If provided, efforts to obtain these records should be 
undertaken and any obtained records associated with the claims 
folder.

Finally, the Board notes that while this matter is being remanded 
for additional medical opinion, the Veteran is reminded that it 
remains his responsibility to submit evidence to support his 
claim.  38 U.S.C.A. § 5107(a).  Corresponding to VA's duty to 
assist the veteran in obtaining information is a duty on the part 
of the veteran to cooperate with VA in developing a claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
"[t]he duty to assist is not always a one-way street"). VA's 
duty must be understood as a duty to assist the veteran in 
developing his claim, rather than a duty on the part of VA to 
develop the entire claim with the veteran performing a passive 
role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Accordingly, these matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  First, the Veteran should be again 
requested to identify all pertinent non-VA 
treatment records (including those from Dr. 
R.C.) and to provide releases for VA to 
obtain all non-VA treatment records 
identified.  If releases are provided, the 
identified records should be requested and 
obtained if available.  The Veteran should be 
advised that, in lieu of providing VA with 
releases for any non-VA treatment records, he 
can submit those records himself. All 
attempts to obtain these records should be 
documented in the claims folder.

2.  Then, the RO/AMC should schedule the 
Veteran for an audiological examination with 
a VA examiner other than the audiologist who 
conducted the June 2009 VA audiological 
examination.  

Following a review of this remand directive, 
review of the Veteran's claims file, and 
examination of the Veteran, the examiner 
should render an opinion as to whether it is 
at least as likely as not (i.e. a 50 percent 
probability or better) that any hearing loss 
disability and tinnitus is due to or the 
result of the Veteran's active military 
service.

If the examiner concludes that either the 
Veteran's hearing loss disability and/or 
tinnitus preexisted his entrance into active 
duty, the examiner should render an opinion 
as to whether it is at least as likely as not 
(i.e. a 50 percent probability or better) 
that the disability was aggravated beyond the 
natural progression of the disease during 
active military service.  

The opinion provider should cite to the 
medical and competent lay evidence of record 
and explain the rationale for all opinions 
given.  If after consideration of all 
pertinent factors it remains that the 
requested opinion cannot be provided without 
resort to speculation, it should be so stated 
and the opinion provider must explain why an 
opinion cannot be offered without resort to 
speculation.

3.  Then, after ensuring any other necessary 
development has been completed, readjudicate 
the Veteran's claims.  If action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  The remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2009).


 Department of Veterans Affairs


